Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Response to Amendment
2.	Claims 2 and 6 have been amended as requested in the amended filed on December 22, 2020.
3.	Claims 1-18 are pending in the instant application.
4.	Claims 1, 3-5 and 8-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2019.
5.	Claims 2, 6 and 7, insofar as they are directed to the elected species of NMDA modulator rapastinel, are under examination in the instant office action.
6.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 6 and 7 stand  rejected under 35 U.S.C. 103 as being obvious over US Patent 8,492,340, 2013 (the ‘340 patent) in view of Cates et al. and Bawa et al. for reasons of record in section 4 of Paper mailed on June 28, 2019 and section 7 of Paper mailed on June 20, 2020.
Applicant submits at p. 5 of the Response that amendment to the claims obviates the rejection because the cited prior art of record does not recite limitations “subeffective amount” of rapastinel and lurasidone. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
Present claims 2, 6 and 7, as amended, encompass methods of treatment of bipolar disorder and major depressive disorder by administration of a subeffective amount of NMDA modulator rapastinel and a subeffective amount of an atypical antipsychotic. To support the newly presented limitation, Applicant cites paragraph [073], “[T]he combination of sub-effective dose rapastinel (0.3 mg/kg) plus sub-effective dose lurasidone (0.1 mg/kg) significantly reversed the decrease in the DI produced by scketamine (###P<0.001; Figure 3). Rapastinel potentiated the atypical antipsychotic/antidepressant drug, lurasidone, to restore NOR in (sc) ketamine-treated mice”.
As fully explained earlier, the ‘340 patent fully teaches methods of treatment of bipolar disorder and major depressive disorder, including refractory type, by administration of GLYX-13 
Publication of Cates et al. describes treatment of major depression by administration of lurasidone, an atypical antipsychotic agent, and specifically suggests treatment “as an adjunctive therapy to available drugs”, see abstract, see also the full text of the article. The typical dose is 20 mg/day, with a special recommendation to start with a half of the original dose, see section “Dosing”. 10 mg/day dose, recalculated to 10 mg administered to an average subject of 80 kg, is 0.1 mg/kg. Therefore, Cate et al. fully disclose the “subeffective” amount of 0.1 mg/kg of lurasidone. Further, a review article of Bawa et al. describes treatment of bipolar depression by administration of lurasidone in combination with other available drugs and specifically discusses the use of low doses of medication, see the abstract, introduction and the final paragraph, which proposes the possibility of adjunctive therapy, “potentially with the ability to use lower doses of both drugs”. 
The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat major depression or a bipolar disorder by administering rapastinel at 0.3 mg/kg in combination with another therapeutic as fully explained by the ‘340 patent, wherein the other drug is lurasidone at 0.1 mg/kg, as disclosed and recommended by Cates et al. and Bawa et al.. One of ordinary skill in the art would have been motivated to do so because both treatments were fully described and known in the art, and therefore combining known treatments for cumulative effect would be a predictable option to pursue.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 2, 6 and 7 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,942,340, claims 1-8 of U.S. Patent No. 8,951,968, claims 1-9 of U.S. Patent No. 9,149,501 and claims 1-7 of U.S. Patent No. 9,198,948 in view of Cates et al, 2013 and Bawa et al., 2015 for reasons of record in section 5 of Paper mailed on June 28, 2019 and in section 8 of Paper mailed on June 22, 2020. 
Applicant’s argument that amendment to the claims obviates the rejection is fully considered but is not persuasive for reasons of record fully explained earlier, see section 8 of the instant office action. Briefly, the cited prior art of record specifically recites doses that are termed “subeffective” within currently amended claims. The Examiner maintains that claims 2, 6 and 7 encompass methods to treat the same pathology by administration of the same dose of the same drug in combination with the drugs that were known in the art at the time the invention was made to treat the same pathology, which is the subject matter that has been already granted patent protection.  For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
9.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

April 28, 2021